DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/15/2022 have been fully considered but they are not persuasive. The examiner respectfully disagrees with the applicant’s arguments with respect to the prior art of Sorqvist (US 6,658,107).  
Regarding claim 5, Sorqvist teaches the features of the claimed device (see the following 35 USC 102 rejection).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "the suppressed signal and the comfort noise are compared with each other") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Sorqvist teaches the feature wherein “the superimposition unit is configured to superimpose the comfort noise on the suppressed signal only in a frequency band in which the magnitude of the suppressed signal falls below the comfort noise” because Sorqvist teaches a ‘harder-clipping solution’ that removes all power from a frequency bin that had some residual echo (i.e., removed by setting the frequency bin to zero when the echo-removed signal PSD is less than some multiple (e.g., 1 to 4) of the estimated residual echo PSD) (see Sorqvist, column 6, lines 7-48), such that the suppressed signal, NLP(n), is zero, or below the comfort noise, which was estimated based on the generated non-linear filter, H(k)), in certain frequency bins and the device adds the comfort noise back to those frequency bins (see Sorqvist, column 6, lines 23-48, column 7, lines 19-27, and column 8, lines 20-26 and lines 38-45, and figure 4, steps 460, 470, 480, and 490).
Claim 9, which depends on claim 5, is also rejected for similar reasons as stated above with respect to Sorqvist (additionally, see the 35 USC 102 rejection below).
Regarding claims 6 and 7, Sorqvist teaches the features of the corresponding method and article, respectively.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“echo removal unit configured to remove”, “converter configured to convert”, “noise estimation unit configured to estimate”, “noise suppression unit configured to suppress”, “comfort noise generation unit configured to generate”, “superimposition unit configured to superimpose”, “inverse converter configured to convert”, “noise estimation unit is configured to generate”, “comfort noise generation unit is configured to generate” in claim 5; and
“comfort noise generation unit is configured to determine” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sörqvist et al., US 6,658,107 B1 (previously cited and hereafter Sorqvist).
Regarding claim 5, Sorqvist discloses methods and apparatus for providing echo suppression using frequency domain nonlinear processing (see Sorqvist, abstract).  
Sorqvist teaches an “echo suppression device, provided in a transmitting side signal path that transmits an input signal input from a microphone of a terminal including a speaker and the microphone, the echo suppression device, comprising: an echo removal unit configured to remove an echo from the input signal to generate an echo-removed signal” because an acoustic echo suppression system uses a linear echo canceller to cancel an echo component in a microphone signal resulting from the far-end audio signal being output from a loudspeaker (see Sorqvist, column 3, line 50 - column 4, line 17, figure 1, units 100, 110, 120, and 130);
“a converter configured to convert the echo-removed signal into a function of a frequency domain” because the echo-canceled signal (e.g., the error signal e(t)) is transformed into the frequency domain using Fast Fourier Transforms (FFTs) (see Sorqvist, column 4, lines 14-17 and figure 1, signal “e(t)”, and see Sorqvist, column 5, lines 8-15, column 8, line 27, and figure 4, step 440);
“a noise estimation unit configured to estimate a noise signal included in the echo-removed signal to generate an estimated noise signal” where a nonlinear processor estimates a residual noise in the frequency domain of the echo-canceled signal (e.g., e(n) and E(k)), such as subtracting the estimated echo, which was calculated by the linear echo canceller, from the true echo (e.g., residual echo = s(n) - s_hat(n)) (see Sorqvist, column 4, lines 20-25, column 4, line 55 - column 5, line 15, column 6, lines 49-61, column 8, lines 11-26, figure 1, unit 140, and figure 4, steps 410, 415, 420, 425, and 430); 
“a noise suppression unit configured to suppress the noise signal included in the echo-removed signal based on the estimated noise signal to generate a suppressed signal” because the nonlinear processor generates a noise estimate signal that is removed via multiplication from the echo-canceled signal in the frequency domain (e.g., Hav(k) * E(k)) to produce an echo-suppressed signal (e.g., NLP(n) is the inverse FFT of [Hav(k)*E(k)]) (see Sorqvist, column 4, lines 20-25, column 6, lines 49-61, column 8, lines 20-31, figure 1, unit 140, and figure 4, steps 430, 440, and 450); 
“a comfort noise generation unit configured to generate a comfort noise based on the estimated noise signal” because the comfort noise is based on the power spectral density (PSD) of the background noise, such that the estimated noise signal (e.g., the residual echo) is used to generate the non-linear filter (e.g., H(k)) and the comfort noise spectrum is calculated from these steps (see Sorqvist, column 4, lines 25-28 and lines 55-64, column 5, lines 26-49, column 6, lines 7-41, column 7, lines 5-34, column 8, lines 31-41, figure 1, unit 150, and figure 4, steps 460, 470, and 480);
“a superimposition unit configured to superimpose the comfort noise on the suppressed signal” where the comfort noise is added to the echo suppressed signal (see Sorqvist, column 4, lines 28-33, column 7, lines 51-58, column 8, lines 41-45, figure 1, units 140, 150, and 170, and figure 4, step 490); and  
“an inverse converter configured to convert a signal generated by the superimposition unit into a function of a time domain” because an inverse FFT converts the frequency domain signal back to the time domain after the comfort noise is added to the signal (see Sorqvist, column 7, lines 51-58, column 8, lines 45-47, and figure 4, step 495),
“wherein the noise estimation unit is configured to generate the estimated noise signal for each frequency band based on the echo-removed signal converted into the function of the frequency domain by the converter” because the background noise estimate is computed in the frequency domain in ‘k’ frequency bins (see Sorqvist, column 5, lines 5-15 and 26-34, and column 7, lines 5-19), 
“the comfort noise generation unit is configured to generate the comfort noise for each frequency band based on the estimated noise signal for each frequency band” because the comfort noise is created according to the above background noise estimate in the frequency bins that have had the residual echo removed from (see Sorqvist, column 6, lines 23-48 and column 7, lines 20-29), and 
“wherein the superimposition unit is configured to superimpose the comfort noise on the suppressed signal only in a frequency band in which the magnitude of the suppressed signal falls below the comfort noise” because Sorqvist teaches a ‘harder-clipping solution’ that removes all power from a frequency bin that had some residual echo (i.e., removed by setting the frequency bin to zero when the echo-removed signal PSD is less than some multiple (e.g., 1 to 4) of the estimated residual echo PSD) (see Sorqvist, column 6, lines 7-48), such that the suppressed signal, NLP(n), is zero, or below the comfort noise, which was estimated based on the generated non-linear filter, H(k)), in certain frequency bins and the device adds the comfort noise back to those frequency bins (see Sorqvist, column 6, lines 23-48, column 7, lines 19-27, and column 8, lines 20-26 and lines 38-45, and figure 4, steps 460, 470, 480, and 490).
Regarding claim 6, see the preceding rejection with respect to claim 5 above.  Sorqvist teaches the echo suppression device of claim 5, and likewise teaches the features of this claim.
Herein, Sorqvist teaches an “echo suppression method, comprising: removing an echo from an input signal input from a microphone of a terminal including a speaker and the microphone” because an acoustic echo suppression system performs the steps to use a linear echo canceller to cancel an echo component in a microphone signal resulting from the far-end audio signal being output from a loudspeaker (see Sorqvist, column 3, line 50 - column 4, line 17, figure 1, units 100, 110, 120, and 130); 
“converting the echo-removed signal into a function of a frequency domain” because the echo-canceled signal (e.g., the error signal e(t)) is transformed into the frequency domain using FFTs (see Sorqvist, column 4, lines 14-17 and figure 1, signal “e(t)”, and see Sorqvist, column 5, lines 8-15, column 8, line 27, and figure 4, step 440); 
“estimating a noise signal included in an echo-removed signal as a signal generated by removing the echo from the input signal to generate an estimated noise signal” where a nonlinear processor estimates a residual noise in the frequency domain of the echo-canceled signal (e.g., e(n) and E(k)), such as subtracting the estimated echo, which was calculated by the linear echo canceller, from the true echo (e.g., residual echo = s(n) - s_hat(n)) (see Sorqvist, column 4, lines 20-25, column 4, line 55 - column 5, line 15, column 6, lines 49-61, column 8, lines 11-26, figure 1, unit 140, and figure 4, steps 410, 415, 420, 425, and 430); 
“suppressing the noise signal included in the echo-removed signal based on the estimated noise signal to generate a suppressed signal” because the nonlinear processor generates a noise estimate signal that is removed via multiplication from the echo-canceled signal in the frequency domain (e.g., Hav(k) * E(k)) to produce an echo-suppressed signal (e.g., NLP(n) is the inverse FFT of [Hav(k)*E(k)]) (see Sorqvist, column 4, lines 20-25, column 6, lines 49-61, column 8, lines 20-31, figure 1, unit 140, and figure 4, steps 430, 440, and 450);  
“generating a comfort noise based on the estimated noise signal” because the comfort noise is based on the PSD of the background noise, such that the estimated noise signal (e.g., the residual echo) is used to generate the non-linear filter (e.g., H(k)) and the comfort noise spectrum is calculated from these steps (see Sorqvist, column 4, lines 25-28 and lines 55-64, column 5, lines 26-49, column 6, lines 7-41, column 7, lines 5-34, column 8, lines 31-41, figure 1, unit 150, and figure 4, steps 460, 470, and 480); 
“superimposing the comfort noise on the suppressed signal” where the comfort noise is added to the echo suppressed signal (see Sorqvist, column 4, lines 28-33, column 7, lines 51-58, column 8, lines 41-45, figure 1, units 140, 150, and 170, and figure 4, step 490), 
“converting a signal generated by a superimposition unit into a function of a time domain” because an inverse FFT converts the frequency domain signal back to the time domain after the comfort noise is added to the signal (see Sorqvist, column 7, lines 51-58, column 8, lines 45-47, and figure 4, step 495), 
“generating the estimated noise signal for each frequency band based on the echo-removed signal converted into the function of the frequency domain by the converter” because the background noise estimate is computed in the frequency domain in ‘k’ frequency bins (see Sorqvist, column 5, lines 5-15 and 26-34, and column 7, lines 5-19), 
“generating the comfort noise for each frequency band based on the estimated noise signal for each frequency band” because the comfort noise is created according to the above background noise estimate in the frequency bins that have had the residual echo removed from (see Sorqvist, column 6, lines 23-48 and column 7, lines 20-29), and 
“wherein the superimposition unit is configured to superimpose the comfort noise on the suppressed signal only in a frequency band in which the magnitude of the suppressed signal falls below the comfort noise” because Sorqvist teaches a ‘harder-clipping solution’ that removes all power from a frequency bin that had some residual echo (i.e., removed by setting the frequency bin to zero when the echo-removed signal PSD is less than some multiple (e.g., 1 to 4) of the estimated residual echo PSD) (see Sorqvist, column 6, lines 7-48), such that the suppressed signal, NLP(n), is zero, or below the comfort noise, which was estimated based on the generated non-linear filter, H(k)), in certain frequency bins and the device adds the comfort noise back to those frequency bins (see Sorqvist, column 6, lines 23-48, column 7, lines 19-27, and column 8, lines 20-26 and lines 38-45, and figure 4, steps 460, 470, 480, and 490).  
Regarding claim 7, see the preceding rejection with respect to claim 5 above.  Sorqvist teaches the echo suppression device of claim 5, and likewise teaches features of this claim
Herein, Sorqvist teaches a “non-transitory computer readable medium storing an echo suppression program provided in a transmitting side signal path which transmits a signal input from a microphone of a terminal including a speaker and the microphone, the echo suppression program causing a computer to execute steps of: removing an echo from the input signal to generate an echo-removed signal” because an acoustic echo suppression system uses known digital signal processing components (see Sorqvist, column 3, lines 62-67), where the components perform steps to use a linear echo canceller to cancel an echo component in a microphone signal resulting from the far-end audio signal being output from a loudspeaker (see Sorqvist, column 3, line 50 - column 4, line 17, figure 1, units 100, 110, 120, and 130); 
“estimating a noise signal included in the echo-removed signal to generate an estimated noise signal” where a nonlinear processor estimates a residual noise in the frequency domain of the echo-canceled signal (e.g., e(n) and E(k)), such as subtracting the estimated echo, which was calculated by the linear echo canceller, from the true echo (e.g., residual echo = s(n) - s_hat(n)) (see Sorqvist, column 4, lines 20-25, column 4, line 55 - column 5, line 15, column 6, lines 49-61, column 8, lines 11-26, figure 1, unit 140, and figure 4, steps 410, 415, 420, 425, and 430); 
“suppressing the noise signal included in the echo-removed signal based on the estimated noise signal to generate a suppressed signal” because the nonlinear processor generates a noise estimate signal that is removed via multiplication from the echo-canceled signal in the frequency domain (e.g., Hav(k) * E(k)) to produce an echo-suppressed signal (e.g., NLP(n) is the inverse FFT of [Hav(k)*E(k)]) (see Sorqvist, column 4, lines 20-25, column 6, lines 49-61, column 8, lines 20-31, figure 1, unit 140, and figure 4, steps 430, 440, and 450); 
“generating a comfort noise based on the estimated noise signal” because the comfort noise is based on the PSD of the background noise, such that the estimated noise signal (e.g., the residual echo) is used to generate the non-linear filter (e.g., H(k)) and the comfort noise spectrum is calculated from these steps (see Sorqvist, column 4, lines 25-28 and lines 55-64, column 5, lines 26-49, column 6, lines 7-41, column 7, lines 5-34, column 8, lines 31-41, figure 1, unit 150, and figure 4, steps 460, 470, and 480); 
“superimposing the comfort noise on the suppressed signal” where the comfort noise is added to the echo suppressed signal (see Sorqvist, column 4, lines 28-33, column 7, lines 51-58, column 8, lines 41-45, figure 1, units 140, 150, and 170, and figure 4, step 490); 
“converting the echo-removed signal into a function of a frequency domain” because the echo-canceled signal (e.g., the error signal e(t)) is transformed into the frequency domain using FFTs (see Sorqvist, column 4, lines 14-17 and figure 1, signal “e(t)”, and see Sorqvist, column 5, lines 8-15, column 8, line 27, and figure 4, step 440); 
“converting a signal generated by a superimposition unit into a function of a time domain” because an inverse FFT converts the frequency domain signal back to the time domain after the comfort noise is added to the signal (see Sorqvist, column 7, lines 51-58, column 8, lines 45-47, and figure 4, step 495), 
“generating the estimated noise signal for each frequency band based on the echo- removed signal converted into the function of the frequency domain by the converter” because the background noise estimate is computed in the frequency domain in ‘k’ frequency bins (see Sorqvist, column 5, lines 5-15 and 26-34, and column 7, lines 5-19),
“generating the comfort noise for each frequency band based on the estimated noise signal for each frequency band” because the comfort noise is created according to the above background noise estimate in the frequency bins that have had the residual echo removed from (see Sorqvist, column 6, lines 23-48 and column 7, lines 20-29) , 
“wherein the superimposition unit is configured to superimpose the comfort noise on the suppressed signal only in a frequency band in which the magnitude of the suppressed signal falls below the comfort noise” because Sorqvist teaches a ‘harder-clipping solution’ that removes all power from a frequency bin that had some residual echo (i.e., removed by setting the frequency bin to zero when the echo-removed signal PSD is less than some multiple (e.g., 1 to 4) of the estimated residual echo PSD) (see Sorqvist, column 6, lines 7-48), such that the suppressed signal, NLP(n), is zero, or below the comfort noise, which was estimated based on the generated non-linear filter, H(k)), in certain frequency bins and the device adds the comfort noise back to those frequency bins (see Sorqvist, column 6, lines 23-48, column 7, lines 19-27, and column 8, lines 20-26 and lines 38-45, and figure 4, steps 460, 470, 480, and 490).
Regarding claim 9, see the preceding rejection with respect to claim 5 above.  Sorqvist teaches the “echo suppression device according to claim 5, wherein the comfort noise generation unit is configured to determine a level of the comfort noise based on an average value of power spectral density of the estimated noise signal” because the comfort noise generation is based on the generated non-linear filter, H(k)), which was calculated from the PSD of the estimated noise signal (i.e., the PSD of the residual echo signal) and smoothed, or averaged over time (see Sorqvist, column 5, lines 8-49, column 5, line 67 - column 6, line 47, column 7, lines 20-29, column 8, lines 20-26, and figure 4, step 430).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al., US 2008/0159560 A1 (previously cited and hereafter Song), discloses a noise suppression circuit with a plurality of noise reduction circuits (see Song, abstract and figures 1 and 3);
Yang, US 9,392,365 B1 (previously cited), discloses a psychoacoustic hearing and masking threshold-based noise compensator system, where comfort noise is added on only those frequencies where the injection of noise will be audible according to hearing thresholds (see Yang, column 6, lines 23-35, column 8, lines 32-35 and 54-65, and figure 3, steps 304, 310, 312, and 314); and
Ebenezer, US 7,454,010 B1 (previously cited), discloses a noise reduction and comfort noise gain control method, where comfort noise gain is based on the power spectral density (PSD) output (see Ebenezer, figure 8, units 81, 84, and 98 and figure 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Primary Examiner, Art Unit 2653